United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1020
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

Julian Okeayainneh, also known as Julius Inneh, also known as Julian Nosa Inneh,
             also known as J.J., also known as Julian Okeaya-Inneh

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                          Submitted: September 6, 2016
                            Filed: September 9, 2016
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, MELLOY, and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      Following remand, Julian Okeayainneh directly appeals the amended judgment
entered by the district court,1 resentencing him to a below-Guidelines-range prison


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
term of 27 years. His counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and Okeayainneh has filed a pro se supplemental brief, arguing that his
conviction should be vacated on various grounds.

       To begin, we decline to consider Okeayainneh’s arguments for vacating his
conviction because they are beyond the scope of the remand. See United States v.
Kendall, 475 F.3d 961, 963-64 (8th Cir. 2007) (scope of remand must be determined
by reference to analysis in appellate court’s opinion; all issues decided by appellate
court become law of case).

       We conclude that the district court followed our instructions on remand by
removing the 2-level obstruction-of-justice enhancement from Okeayainneh’s
Guidelines calculations, which ultimately resulted in a total offense level of 43. See
U.S.S.G. Ch. 5, Pt. A (sentencing table), comment. (n.2) (offense level of more than
43 is to be treated as offense level of 43). We further conclude that Okeayainneh’s
27-year prison term is substantively reasonable. See United States v. McCauley, 715
F.3d 1119, 1127 (8th Cir. 2013) (noting that when district court has varied below
Guidelines range, “it is nearly inconceivable that the court abused its discretion in not
varying downward still further” (quotation omitted)). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal. Accordingly, we affirm.
                         ______________________________